Title: From Thomas Jefferson to Craven Peyton, 31 March 1826
From: Jefferson, Thomas
To: Peyton, Craven

Dear SirMonticello
Mar. 31. 21.The proceedings on my lottery are too far advanced to admit the practicability of any change  whatever to be made on it. I have put the whole business in to the hands of my grandson who is now on his way to Baltimore and the Northern cities, and has already disposed of tickets probably in Richmond and on the road. I have meddled so little with it that I have not even asked from him any explanation of his plan, nor do I know a single feature of it.Yours with friendship and respectTh: Jefferson